Citation Nr: 1004087	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  97-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include secondary to service-connected otitis externa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

This claim was remanded in October 2004, January 2006, July 
2008, and January 2009 for further development, VA 
examinations, and to schedule a hearing.  The claim is again 
before the Board for appellate review.

In August 2004 and November 2008, the Veteran testified 
before an Acting Veterans Law Judge and a Veterans Law Judge, 
respectively, at Travel Board hearings at the Atlanta RO.  
Copies of transcripts are of record.

The Veteran has submitted written evidence and testimony that 
raises an informal claim for total disability rating based 
upon individual unemployability due to service-connected 
disabilities.  In a VA Form 9 received in November 2005, the 
appellant claimed entitlement to an increased rating for his 
right knee disorder.  These issues have not yet been 
considered by the RO.  In the January 2009 Board remand, 
these issues were referred to the RO for appropriate action.  
As no action has been taken, they are again referred to the 
RO for immediate action and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A VA physician who conducted a June 2005 ear examination 
opined that if a recent audio examination returned with 
bilateral high frequency sensorineural hearing loss, such a 
loss would be consistent with in-service noise exposure 
during the appellant's last months in service.  If the 
audiogram showed a flat or upsloping sensorineural hearing 
loss, however, it would be more consistent with Meniere's 
disease and not associated with noise exposure in military 
service.  Unfortunately, the June 2005 audiology examination 
report does not indicate if the diagnosed sensorineural 
hearing loss was high frequency, upsloping or flat.  The June 
2005 audiologist opined, however, that the Veteran's 
bilateral hearing loss was most likely secondary to post-
service noise exposure.

At a February 2008 VA examination, the examiner did not 
address the etiology of the Veteran's hearing loss.

The Veteran submitted an April 2008 opinion by a board-
certified ear, nose, and throat physician who opined that the 
appellant manifested a bilateral sensorineural hearing loss 
within one year of his separation from active service.  A 
chart that purports to show the results of the hearing tests 
by the Veteran's post-service employer was a significant 
factor in the private physician's opinion.

In January 2009, the case was remanded to secure an opinion 
addressing the etiology of the Veteran's hearing loss.  The 
remand directives specifically requested that the examiner 
comment on the private opinion and the prior VA examinations.  
Unfortunately, the VA examiner cursorily responded only 
"[o]n review of [the claims] file and the previous C&P exam 
completed on this patient's claim of his ear symptoms being 
related to his service[,] I find no new data which could be 
used to reverse these previous decisions."  The examiner did 
not clearly answer the question, he did not comment on the VA 
and private examinations and opinions, and no rationale was 
provided for the stated opinions.

The record also shows that since September 2008, the Veteran 
has been receiving Social Security disability benefits due to 
several disabilities.  The medical records used by the Social 
Security Administration are not in the claims file, and they 
must be secured.

The United States Court of Appeals for Veterans Claims has 
held that the Board is obligated by law to ensure that the RO 
complies with its directives; and where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Consequently, a new examination and 
opinion are warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Social Security 
Administration and request copies of all 
records used in determining the Veteran's 
entitlement to disability benefits.  If 
the RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  After completion of the foregoing, the 
RO should schedule the Veteran for new 
examinations with an audiologist and an 
otolaryngologist.  The claims folder, 
including any newly obtained evidence, 
must be made available to the examiners 
for review.  The examiners should review 
the claims file, perform an audiological 
examination, and render a specific 
diagnosis as to the nature of the 
Veteran's hearing loss, to include whether 
he now suffers from a high frequency 
sensorineural hearing loss.  The examiners 
must opine whether it is at least as 
likely as not, i.e., is there at least a 
50/50 chance, that any diagnosed hearing 
loss is causally related to the Veteran's 
active duty service, otitis externa, or to 
some other in-service event or disease 
process?  The examiner is to specifically 
address the June 2005 VA audiology and ear 
examination reports, the Veteran's 
employer's chart of audiological 
examinations, as well as the 2008 opinion 
provided by Thomas Crews, M.D..  The 
rationale for any opinion offered must be 
expressly stated and fully explained.  If 
the examiner cannot offer an opinion 
without resort to speculation, he or she 
must so state and explain why speculation 
is required.  

3.  The RO is to advise the Veteran that 
it is his responsibility to report for an 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
an ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for bilateral hearing loss, to 
include as secondary to otitis externa.  
If the claim is denied, a supplemental 
statement of the case must be issued, and 
the appellant offered an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________                                   
_________________________
          L. M. BARNARD			  WAYNE M. BRAEUER
  Acting Veterans Law Judge		                 Veterans 
Law Judge
 Board of Veterans' Appeals		         Board of 
Veterans' Appeals



_________________________________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


